DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
With the exception of Foreign Patent Documents No. 1 in the IDS filed on 07/31/2019, the information disclosure statement (IDS) filed on 07/31/2019 appear to be in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.
Regarding Foreign Patent Document Cite No. 1 of the IDS filed 07/31/2019, the citation fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP 609 because the applicant has not provided a written English-language translation of a non-English-language document, or portion thereof. See 37 CFR 1.98(a)(3). The IDS has been placed in the application file, but the information referred to in Cite No. 1 has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing statement, including all certification requirements for statements under 37 CFR 

Status of Claims
Claims 1-10 are considered in this Office Action. Claims 1-10 are currently pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the apparatus (claims 1-8), the method (claim 9) and the non-transitory storage medium (claim 10) are directed to an eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts of managing legal interaction where the interaction is an :  An information processing apparatus that achieves, in a mode where multiple users carpool in the same vehicle, adjustment between the number of carpool demanding users who demand to carpool in a vehicle used for carpooling as non-drivers, and the number of vehicles used for carpooling, the information processing apparatus comprising a controller including at least one processor, the controller configured to execute: extracting, when the number of vehicles used for carpooling falls below a predetermined lower limit, a driver user candidate who is a candidate of a user who can let the carpool demanding users carpool in a vehicle driven by the driver user candidate; and transmitting first information that requests consent to let the carpool demanding users carpool in the vehicle driven by the driver user candidate, to a terminal used by the driver user candidate.  Claims 9 and 10 recite substantially the same limitation as claim 1 and therefore subject to the same rationale.  
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to information processing apparatus comprising a controller including at least one processor, the controller configured to execute, transmitting information to a terminal, computer, and non-transitory storage medium that stores an information processing program to implement the abstract idea.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification figure 3 describe  high level 
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: information processing apparatus comprising a controller including at least one processor, the controller configured to execute, transmitting information to a terminal, computer, and non-transitory storage medium that stores an information processing program.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (figure 3) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide 
The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of concepts of organizing human activity, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, 9, and 10 rejected under 35 U.S.C. 103 as being unpatentable over Matthew Sweeney (US 2015/0161554 A1, hereinafter “Sweeney”) in view of Rachel Allen (US 2019/0347582 A1, hereinafter “Allen”, with provisional application filed 05/14/2018).
Claims 1/9/10:
Sweeney teaches 
An information processing apparatus that achieves, in a mode where multiple users carpool in the same vehicle, adjustment between the number of carpool demanding users who demand to carpool in a vehicle used for carpooling as non-drivers, and the number of vehicles used for carpooling, the information processing apparatus comprising a controller including at least one processor, the controller configured to execute [i.e., ABSTRACT and para[0032] describe a system and method for arranging an on-demand service transport service based on some predetermined constraints, the system includes a processor]: 
extracting, [based on a predetermined constraint], a driver user candidate who is a candidate of a user who can let the carpool demanding users carpool in a vehicle driven by the driver user candidate [para [0089] describes a pick up determination component of the dispatch can determine which drivers, from authorized and registered drivers with the on-demand service system 100, satisfy conditions that qualify the drivers as being capable of providing transport for the first user, while para[0094] describes the selection (extraction of a driver from the poll of the registered drivers)]; 
and transmitting first information that requests consent to let the carpool demanding users carpool in the vehicle driven by the driver user candidate, to a terminal used by the driver user candidate [para [0094] in response to selecting a driver, the dispatch 110 can transmit an invitation to the selected driver to enable the driver to either accept or decline providing service for the first user (240). The invitation can include information about the first user (e.g., name, user name, photo, user's rating information) and the first user's pickup location (e.g., a GPS coordinate on a map, an address, a street intersection, etc.)].
While Sweeney teaches arranging an on-demand service transport service based on some predetermined constraints, however, it does not explicitly teach the following, however analogous reference Allen discloses:
when the number of vehicles used for carpooling falls below a predetermined lower limit [i.e., para[0057] describe the following constraint as part of the selection process “If no vehicles (or less than a threshold number of vehicles)” are available)]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Sweeney with Allen to use the number of vehicle available as threshold to manipulate the extraction of a driver in order to satisfy conditions that qualify the drivers as being capable of providing 

Claim 2:
Sweeney teaches: 
An information processing apparatus according to claim 1, wherein the controller extracts the driver user candidate from the carpool demanding users[para [0089] describes a pick up determination component of the dispatch can determine which drivers, from authorized and registered drivers with the on-demand service system 100, satisfy conditions that qualify the drivers as being capable of providing transport for the first user, while para[0094] describes the selection (extraction of a driver from the pool of the registered drivers)]; 

Claim 5:
Sweeney teaches 
The information processing apparatus according to claims 1,  [i.e., ABSTRACT and para[0032] describe a system and method for arranging an on-demand service transport service based on some predetermined constraints, the system includes a processor]: 
wherein [based on predetermined constraint], the controller extracts a carpool user candidate who is a candidate of a user who can carpool in a vehicle driven by another user, [para [0089] describes a pick up determination component of the dispatch can determine which drivers, from authorized and registered drivers with the on-demand service system 100, satisfy conditions that qualify the drivers as being capable of providing transport for the first user, while para[0094] describes the selection (extraction of a driver from the poll of the registered drivers)]
and the controller transmits second information that requests consent to carpool in the vehicle driven by the other user, to a terminal used by the carpool user candidate. [para [0094] in response to selecting a driver, the dispatch 110 can transmit an invitation to the selected driver to enable the driver to either accept or decline providing service for the first user (240). The invitation can include information about the first user (e.g., name, user name, photo, user's rating information) and the first user's pickup location (e.g., a GPS coordinate on a map, an address, a street intersection, etc.)].
While Sweeney teaches arranging an on-demand service transport service based on some predetermined constraints, however, it does not explicitly teach the following, however analogous reference Allen discloses:
wherein when the number of vehicles used for carpooling exceeds a predetermined upper limit [i.e., para[0057] describe the following a predetermined threshold constraint based on number of vehicle available]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Sweeney with Allen to use the number of vehicle available as threshold to manipulate the extraction of a driver in order to satisfy conditions that qualify the drivers as being capable of providing transport for the first user, because it is effective and more efficient to provide transport services based on available vehicles that satisfies customers’ needs.

Claim 6:
Sweeney teaches: 
The information processing apparatus according to claim 4, wherein the controller extracts the carpool user candidate from drive demanding users who demand to drive vehicles used for carpooling. [para [0089] describes a pick up determination component of the dispatch can determine which drivers, from authorized and registered drivers with the on-demand service system 100, satisfy conditions that qualify the drivers as being capable of providing transport for the first user, while para[0094] describes the selection (extraction of a driver from the pool of the registered drivers)]; 

Claims 3, 4, 7, and 9 rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Allen, as applied in claims 1, 2, 5, and 6, and further in view of  Shang Guo (US 2016/0138928 A1, hereinafter “Guo”).
Claim 3:
While Sweeney teaches the dispatch 110 can transmit an invitation to the selected driver to enable the driver to either accept or decline providing service for the first user (240). The invitation can include information about the first user (e.g., name, user name, photo, user's rating information) and the first user's pickup location (e.g., a GPS coordinate on a map, an address, a street intersection, etc.), it does not explicitly teach the following, however analogous reference Guo discloses:
An information processing apparatus according to claim 1, wherein, when transmitting the first information to the terminal used by the driver user candidate, the controller also transmits information on an incentive given to the driver user candidate when it is assumed that the carpool demanding users are allowed to carpool in the vehicle driven by the driver user candidate [para [0030] cost information (incentive) may be included in the participant profile and may also be sent along with the other ancillary information in the carpool request]; 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Sweeney with Guo to include an incentive given to the driver user as part of the information exchange by the carpool participants, because it is effective and more efficient to provide incentive and cost information for a survive prior to requesting/purchasing the service and doing so would improve customer service.

Claim 4:

An information processing apparatus according to claim 2, wherein, when transmitting the first information to the terminal used by the driver user candidate, the controller also transmits information on an incentive given to the driver user candidate when it is assumed that the carpool demanding users are allowed to carpool in the vehicle driven by the driver user candidate [para [0030] cost information (incentive) may be included in the participant profile and may also be sent along with the other ancillary information in the carpool request]; 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Sweeney with Guo to include an incentive given to the driver user as part of the information exchange by the carpool participants, because it is effective and more efficient to provide incentive and cost information for a survive prior to requesting/purchasing the service and doing so would improve customer service.

Claim 7:
While Sweeney teaches the dispatch 110 can transmit an invitation to the selected driver to enable the driver to either accept or decline providing service for the first user (240). The invitation can include information about the first user (e.g., name, user name, photo, user's rating information) and the first user's pickup location (e.g., a GPS coordinate on a map, an address, a street intersection, etc.), it does not explicitly teach the following, however analogous reference Guo discloses:
The information processing apparatus according to claim 4, wherein, when transmitting the second information to the terminal used by the carpool user candidate, the controller also transmits information on an incentive given to the carpool user candidate when it is assumed that  [para [0030] cost information (incentive) may be included in the participant profile and may also be sent along with the other ancillary information in the carpool request]; 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Sweeney with Guo to include an incentive given to the driver user as part of the information exchange by the carpool participants, because it is effective and more efficient to provide incentive and cost information for a survive prior to requesting/purchasing the service and doing so would improve customer service.

Claim 8:
While Sweeney teaches the dispatch 110 can transmit an invitation to the selected driver to enable the driver to either accept or decline providing service for the first user (240). The invitation can include information about the first user (e.g., name, user name, photo, user's rating information) and the first user's pickup location (e.g., a GPS coordinate on a map, an address, a street intersection, etc.), it does not explicitly teach the following, however analogous reference Guo discloses:
The information processing apparatus according to claim 5,52 /54 wherein, when transmitting the second information to the terminal used by the carpool user candidate, the controller also transmits information on an incentive given to the carpool user candidate when it is assumed that the carpool user candidate carpools in the vehicle driven by the other user. [para [0030] cost information (incentive) may be included in the participant profile and may also be sent along with the other ancillary information in the carpool request]; 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Sweeney with Guo to include an incentive given to the driver user as part of the information exchange by the carpool participants, because it is effective and more efficient to provide incentive and cost information for a survive prior to requesting/purchasing the service and doing so would improve customer service.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20130054311 A1
SYSTEMS, METHODS AND COMPUTER PROGRAM PRODUCTS FOR RIDE SHARING BASED ON MILEAGES
Kataria; Ajay et al.
US 20160364823 A1
SYSTEMS AND METHODS FOR ON-DEMAND TRANSPORTATION
Cao; Raymond
US 20170365030 A1
Systems and Methods for Vehicle Ridesharing Management
Shoham; Avishai P. et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REHAM K ABOUZAHRA/Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683